DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/07/2021.
In response to the restriction requirement, the applicant argues that “a search for the elected invention would necessarily entail a search for the non-elected invention.” In response to the applicant’s argument, the claimed inventions would require a search of different fields and different search strategies. The claimed distinct species A and B would further require different field of search. Thus, the claimed distinct inventions and species would cause serious search and examination if restriction were not required. 
Specification
The disclosure is objected to because of the following informalities: 
In page 11, line 16, the term “light beans” appears to have a minor typographical error.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the control unit causes the photo-irradiation unit to “perform the irradiation with the light beams at a set value set in the treatment protocol” in lines 17-8. The scope of the term ‘a set value set in the treatment protocol’ cannot be readily determined from the claim language or the written description. Thus, this limitation renders the claims indefinite.
Note: in this Office Action, the claimed set value of the irradiation noted above is treated to be directed to the irradiation output, time, and or frequency of the light beams as described in paragraph 0009, lines 6-16 of the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., Pub. No. US 2018/0154167 (hereinafter “Kim”).
Regarding claim 1, Kim discloses a phototherapy apparatus comprising:
a probe 100 held and operated by a user (see Fig. 2); 
a photo-irradiation unit 71 that is provided in the probe and configured to irradiate an affected part with light beams (see Figs. 1 and 2, and Par. 0014); and 
a body provided with a control unit 13 configured to control the radiation of the photo-irradiation unit (see Fig. 1 and Pars. 0014, 0017); 
wherein the body is provided with a read unit that reads a treatment protocol registered in a mobile memory medium (see the abstract and Pars. 0028, 0052, 0082); and
an operation indication unit/display that indicates a region to be irradiated with the light beams to the user, the region being set in the read treatment protocol (see Fig. 11 and Pars. 0031, 0032, 0040, 0054, 0178); 
wherein the control unit 13 causes the operation indication unit to indicate the region to be irradiated and causes the photo-irradiation unit to perform the irradiation with the light beams at a set value set in the treatment protocol (see the abstract, Fig. 1, and Pars. 0014, 0017, 0018, 0021 - 0025).

Regarding claim 4, the control unit is provided with a protocol change unit that changes the set value of the read treatment protocol (see Par. 0017, 0028). 
Regarding claim 5, the phototherapeutic apparatus comprises a wireless and wired communication system capable to transmit an image/data showing a state of the affected part to a terminal provided in a medical institution and receives a protocol change information from the terminal of the medical institution, and the protocol change unit changes the set value of the treatment protocol based on the protocol change information as claimed (see Figs 4, 5, 17-20 and Pars. 0003, 0222-0230).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
October 23, 2021